MEMORANDUM OPINION
No. 04-03-00442-CV
Pete SIMPSON,
Appellant
v.
Ivan LOURIDO and Pilar Lara,
Appellees
From the 293rd Judicial District Court, Zavala County, Texas
Trial Court No. 00-06-10136-CV
Honorable Rey Perez, Judge Presiding
PER CURIAM
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	October 1, 2003
DISMISSED
	Appellant has filed a motion to dismiss this appeal. According to appellant, the parties have entered
into a settlement agreement. We, therefore, grant the motion and dismiss the appeal.  See Tex. R. App. P.
42.1(a). Costs of appeal are taxed against the parties who incurred them. 
							PER CURIAM